DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

The preliminary amendments to the specification, the abstract and the claims have been considered.
Drawings

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81. No new matter may be introduced in the required drawing.  Paragraphs [0052]-[0053] and [0057]-[0058] of the specification refer to steps S11, S12, S21 and S22, however, there is no description in the drawing illustrating the disclosed steps.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit a drawing in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit a drawing will result in ABANDONMENT of the application.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: Figs. 1-6; paragraphs [0027]-[0032]; [0047]-[0048]; [0057]-[0058]; [0063]-[0064]; [0067]-[0069]; [0077]-[0079]; [0086]-[0088] and [0092]-[0098].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 18 and 20 recite “a storage medium” the specification does not limit the claimed “storage medium” to not include propagated, transmission, and/or carrier waves, see paragraph [0139] which discloses the following: “In at least one exemplary embodiment, the storage medium may include, but not limited to, various medium capable of storing computer programs such as a U disk, a ROM, a RAM, a mobile hard disk, a magnetic disk or an optical disk.”  The specification is silent on the storage medium is not a transitory medium.
Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111), the claim as a whole 
Examiner suggests for applicant to further amend Claims 13-17 in replacing the currently recited “storage medium” with “non-transitory computer-readable storage medium" in order to provide evidence that Applicant intends the claimed computer program product comprising "computer-readable storage medium” to not include carrier waves.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 102



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matuszewski et al. (US 2010/0315945), hereinafter Matuszewski.

As for claim 1, Matuszewski teaches a communication device (Fig. 2; paragraph [0036] describes a client device), comprising: 
a selection module, configured to select a second node (paragraph [0039] describes an apparatus comprising a processor executing instructions to perform operations; paragraph [0036] describes the client device communicates with a primary connected peer. Note: a device with a processor to execute instructions to perform the communication with another device is construed as having a selection module);
a control module, configured to establish and/or release a cooperative relationship with the second node (paragraph [0039] describes the primary connected peer generates keep alive messages with each of the secondary connected peers); and
 a monitoring module, configured to, after the cooperative relationship is established with the second node, monitor an active state of the second node (paragraph [0039] describes the keep alive messages are sent to determine the status i.e. availability of each secondary connected device).

As for claim 2, Matuszewski teaches wherein the selection module comprises:
a first selection unit, configured to determine a center node of the network (paragraph [0036] describes the client device’s monitoring director directs one of the connected devices to act as a primary connected peer).


a configuration unit, configured to configure coding information for each node in a network (paragraph [0039] describes the client device provides instructions i.e. code to the primary connected peer with regard to which devices to monitor); and
a second selection unit, configured to assign one or more cooperative nodes to one or more nodes in the network according to the coding information (paragraph [0039] describes the client device instructs the primary connected peers to monitor other secondary connected peers).

As for claim 7, Matuszewski teaches wherein the monitoring module comprises (paragraph [0039] describes an apparatus comprising a processor executing instructions to perform operations):
a monitoring unit, configured to monitor the active state of the second node according to received active information of the second node (paragraph [0039] describes the primary connected device generates keep-alive messages with each of the secondary connected peer to determine the availability of each of the secondary connected devices).

As for claim 8, Matuszewski teaches wherein the monitoring module further comprises (paragraph [0039] describes an apparatus comprising a processor executing instructions to perform operations):


As for claim 9, Matuszewski teaches wherein, when the communication device is the center node (Fig. 4 illustrates the client device as a control node; paragraph [0034] describes a network topology including a client device establishing a connection with peer devices), the monitoring module comprises:
a confirming unit, configured to, after the notification message is received, confirm the offline state of the second node which is indicated as the offline state (paragraph [0039] describes an apparatus comprising a processor executing instructions to perform operations; paragraph [0041] describes upon becoming aware of the loss of availability of the secondary connected peer, the client device replaces the now unavailable device with another device that is available).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 14-16, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2020/0008048).

As for claim 14, Takahashi teaches a node connection method, comprising:
receiving, by a first node, a cooperative node confirmation from a center node, the cooperative node confirmation being configured to indicate an assigned cooperative node (paragraphs [0076]-[0078] describe a slave device receives a group list which includes information indicating a pairing between the slave device and another device); and establishing and/or releasing, by the first node, a cooperative relationship with a second node according to the cooperative node confirmation (paragraph [0078] describes the slave device’s processing unit performs pairing process).

As for claim 15, Takahashi teaches a node connection method, comprising:
receiving, by a second node, a cooperative relationship establishment request sent by a first node (paragraph [0152] describes a communication device (1B) transmits a pairing request to another communication device listed in a group list), the cooperative relationship establishment request being generated by the first node according to a cooperative node confirmation sent by a center node (paragraphs [0149]-[0151] describe a master device transmits a pairing instruction to the communication device to perform the pairing process); and
establishing, by the second node, a cooperative relationship with the first node according to the cooperative relationship establishment request (paragraph [0154] 

As for claim 16, Takahashi teaches 
determining, by a third node, that the third node is a center node of a network (paragraph [0076] describes a communication device serves as a master device), a network comprising a first node, a second node and the third node (paragraph [0039] describes a group of devices comprising a master device and slave devices);
selecting, by the third node, the second node as a cooperative node of the first node (paragraphs [0076]-[0078] describe the device that functions as a master device generates a group list and transmits it to a slave device which performs pairing process using the group list); and sending, by the third node, a first cooperative node confirmation to the first node (paragraphs [0077]-[0078] describe the group list is transmitted and received by a slave device), the first cooperative node confirmation being configured to indicate the cooperative node assigned to the first node (paragraph [0078] describes the group list enables a device and another device to communicate i.e. pairing to each other).

As for claim 18, Takahashi teaches a storage medium, in which a computer program is stored (Fig. 1B, memory unit 22; paragraphs [0081]-[0084] describe a memory unit that stores programs to realize operations), the computer program being configured to run to execute the methods as claimed in claim 14 (paragraphs [0076]-[0078] describe operations performed by the device that executes the program).

As for claim 19, Takahashi teaches an electronic device (Fig. 1A; paragraph [0066] describes a communication device), comprising a memory and a processor (paragraph [0070] describes a control unit and a memory unit), wherein a computer program is stored in the memory (paragraph [0082] describes the memory unit stores programs for realizing functions); and the processor is configured to run the computer program to execute the methods as claimed in claims 14 (paragraphs [0076]-[0078] describe operations performed by the device that executes the program).

As for claim 20, Takahashi teaches a storage medium, in which a computer program is stored (paragraph [0082] describes a memory unit stores programs), the computer program being configured to run to execute the methods as claimed in claim 15 (paragraphs [0149]-[0152] and [0154] describe operations).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) in view of Takahashi (US 2020/0008048).

As for claim 4, Matuszewski teaches all the limitations set forth above except wherein a control module comprises:
a sending unit, configured to, after a cooperative node confirmation sent by a center node is received, send a cooperative relationship establishment request to a cooperative node selected by the center node.
However, it is well known in the art, to pair with a device in response to reception of a pairing execution instruction, as evidenced by Takahashi.
Takahashi discloses wherein a control module comprises (Fig. 1B illustrates a device comprising a control unit 21; paragraph [0071] describes a control unit controls an overall operation of a communication device):
a sending unit, configured to, after a cooperative node confirmation sent by a center node is received, send a cooperative relationship establishment request to a cooperative node selected by the center node (paragraphs [0038]-[0039] describes a device performs pairing processing with an unpaired device among the devices indicated in a group list information in response to reception of a pairing instruction from a master device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for sending a pairing execution instruction from a master device to a slave device. The teachings of Takahashi, when implemented in the Matuszewski system, will allow one of ordinary skill in the art to direct a device to execute a pairing process with an unpaired device. One of ordinary skill in the art would be motivated to utilize the teachings of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) in view of Nahidipour (US 2013/0007178).

As for claim 5, Matuszewski teaches all the limitations set forth above except wherein a control module comprises:
a first confirmation unit, configured to, after a cooperative relationship establishment request sent by a second node is received, determine that a local resource meets a service requirement of the second node, assign a resource to the second node and confirm to establish a cooperative relationship with the second node.
However, it is well known in the art, to have a master device checked resources availability of a slave device, as evidenced by Nahidipour.
Nahidipour discloses 
a first confirmation unit, configured to, after a cooperative relationship establishment request sent by a second node is received, determine that a local resource meets a service requirement of the second node, assign a resource to the second node and confirm to establish a cooperative relationship with the second node (paragraph [0044] describes a master/slave device controller which construed as the device having a confirmation unit to perform operations; paragraph [0035]-[0037] and [0039] describe when there is a request for a service, a master device takes an inventory of the features and resources that are necessary for providing the service, and assesses its own resources.  If the resources and features contained in the master 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nahidipour for engaging between a master device and a slave device. The teachings of Nahidipour, when implemented in the Matuszewski system, will allow one of ordinary skill in the art to generate resources to perform a particular service. One of ordinary skill in the art would be motivated to utilize the teachings of Nahidipour in the Matuszewski system in order to ensure that a cluster of devices including a master device and a plurality of slave devices generate enough resources and features to perform a service.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) in view of Nahidipour (US 2013/0007178) further in view of Yao et al. (US 2010/0074144), hereinafter Yao.

As for claim 6, the combined system of Matuszewski and Nahidipour teaches all the limitations set forth above except wherein a control module comprises:

However, it is well known in the art, to calculate resources for a node that separates from a master node, as evidenced by Yao.
Yao discloses wherein a control module comprises (Fig. 10 illustrates a controller and its component; paragraph [0066] describes the controller):
a second confirmation unit, configured to, when cooperative node reselection is performed or a connection is cut off, locally release a related resource of a second node and confirm to release a cooperative relationship with the second node (paragraph [0048] describes when a deleted node exists an anycast group, the master node releases the resource related to the deleted node and also deletes anycast configuration information i.e. address information related to the deleted node in it and updates the number of the anycast group members).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Yao for releasing resources when a node leaving a group. The teachings of Yao, when implemented in the Matuszewski and Nahidipour system, will allow one of ordinary skill in the art to manage resources among a plurality of nodes of a network. One of ordinary skill in the art would be motivated to utilize the teachings of Yao in the Matuszewski and Nahidipour system in order to effectively maintain resource fairness for each node in a cluster of nodes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) in view of Wang (US 2017/0208057).

As for claim 10, Matuszewski teaches
a management module, configured to implement cooperative devices access-management (Matuszewski: paragraphs [0036]-[0037] describe the client device instructs the primary connected peer to monitor availability of other peers and shifts communication to one of the available other devices in case the primary connected device becomes unavailable).
Matuszewski fails to teach a management module configured to implement cooperative data management over a communication device.
However, it is well known in the art, to implement a device that manage resources among devices, as evidenced by Yao.
Yao discloses a management module configured to implement cooperative data management over a communication device (paragraphs [0014] and [0036] describe a provision device provisions token issued by a server to IoT devices and provides access to the server to IoT devices).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Wang for acting as a proxy to IoT devices. The teachings of Wang, when implemented in the Matuszewski system, will allow one of ordinary skill in the art to manage resources among a plurality of nodes of a network. One of ordinary skill in the art would be motivated to utilize the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) in view of Wang (US 2017/0208057) further in view of  Cariou et al. (US 2018/0352397), hereinafter Cariou.

As for claim 11, the combined system of Matuszewski and Wang teaches 
wherein the management module comprises (Matuszewski: paragraph [0069] and [0071] describe a computer system that is used to implement components, entities or services, the system includes processors executing instructions to perform operations):
a cooperative devices management unit, configured to, after the communication device is started, initiate a first connection establishment request to a data platform (Matuszewski: paragraph [0024] describes a user of a provisioning device logs into an application executed at the provisioning device to connect to a server), receive a connection confirmation returned by the data platform after the communication device passes authentication and verification (Matuszewski: paragraph [0024] describes the server authenticates the provisioning device and issues an unrestricted token to the provisioning device upon successful authentication), receive a second connection establishment request sent by a terminal after receiving the access information (Matuszewski: paragraph [0024] describes tokens are issued to IoT devices via the provisioning device; paragraph [0036] describes  the provisioning device provides 
The combined system of Matuszewski and Wang fails to teach periodically broadcast access information in a network.
However, it is well known in the art, to broadcast beacons to multiple stations in a network, as evidenced by Cariou. 
Cariou discloses periodically broadcast access information in a network (paragraphs [0026] and [0029] describe an access point broadcasts beacons to stations to indicate a term of service period).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cariou for broadcasting beacons to devices. The teachings of Cariou, when implemented in the Matuszewski and Wang system, will allow one of ordinary skill in the art to indicate a term of service to devices. One of ordinary skill in the art would be motivated to utilize the teachings of Cariou in the Matuszewski and Wang system in order to indicate a period during which stations can upload or download their data to or from the internet according to the service period terms specified in the broadcast (Cariou: paragraph [0026]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) in view of Wang (US 2017/0208057) further in view of  Cariou et al. (US 2018/0352397) and further in view of Lawson et al. (US 2013/0212214), hereinafter Lawson.

As for claim 12, the combined system of Matuszewski, Wang and Cariou teaches wherein the management module comprises:
a cooperative data management unit, configured to, after the cooperative relationship is established with the second node, receive backup data sent by the second node according to a preset period (Cariou: paragraphs [0031], [0034] and [0037]-[0038] describe a station connects to the access point after negotiating a term for service period with the access point, the station uploads its collected data) (paragraph [0083] describes a cloud gateway includes a device interface component configured to communicatively couple the cloud gateway to devices of an industrial system), 
The combined system of Matuszewski, Wang and Cariou fails to teach delete locally stored backup data beyond a local storage capacity and, after a cooperative relationship is released, upload a backup data of a second node to a data platform.
However, it is well known in the art, to upload data collected by devices to a cloud platform, as evidenced by Lawson.
Lawson discloses delete locally stored backup data beyond a local storage capacity  (paragraph [0086] describes data are removed from the gateway’s local storage when the maximum amount of storage space is reached) and, after a cooperative relationship is released, upload a backup data of a second node to a data 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lawson for pushing collected data to a cloud platform. The teachings of Lawson, when implemented in the Matuszewski, Wang and Cariou system, will allow one of ordinary skill in the art to process vast amount of industrial data collected from multiple controllers. One of ordinary skill in the art would be motivated to utilize the teachings of Lawson in the Matuszewski, Wang and Cariou system in order to transform data collected from devices into a refined set of data prior to pushing the data to a cloud platform for storage, and facilitate meaningful analysis of the data (Lawson: paragraph [0009]).

As for claim 13, the combined system of Matuszewski, Wang, Cariou and Lawson teaches wherein the data management unit is further configured to:
after a connection is established with the data platform, start a data uploading timer, when the data uploading timer expires, upload presently stored data information collected by the terminal to the data platform (Lawson: paragraph [0091] describes the cloud-based application sends instructions to changes the gateway’s upload frequency), send an instruction configured to request for deleting the locally stored backup data of the communication device to the second node (Lawson: paragraph [0086] describes the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2020/0008048) in view of Lawson (US 2013/0212214).

As for claim 17, Takahashi teaches all the limitations set forth above except
establishing, by a fourth node, a connection with a data platform;
after a connection is established with a data platform, establishing, by the fourth node, a connection with a terminal; and
by the fourth node, acquiring data information collected by the terminal, locally caching the data information and sending the data information to the data platform.
However, it is well known in the art, to collect data from a device and transmit the collected data, as evidenced by Lawson.
Lawson discloses 
establishing, by a fourth node, a connection with a data platform (paragraphs [0046] and [0048] describe a gateway’s configuration file includes a cloud URL which identifies the address of a cloud platform to which the gateway sends data);

by the fourth node, acquiring data information collected by the terminal, locally caching the data information and sending the data information to the data platform (paragraph [0048] describes the configuration information includes information identifies a controller from which the data is to be collected and indicates a maximum local storage to indicate a maximum amount of local gateway storage space).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lawson for collecting data for a cloud platform. The teachings of Lawson, when implemented in the Takahashi system, will allow one of ordinary skill in the art to process vast amount of industrial data collected from multiple controllers. One of ordinary skill in the art would be motivated to utilize the teachings of Lawson in the Takahashi system in order to transform data collected from devices into a refined set of data prior to pushing the data to a cloud platform for storage, and facilitate meaningful analysis of the data (Lawson: paragraph [0009]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2016/0050557) teach method for profile download of group devices
Bernsen et al. (US 2013/0337739) teach method for enabling a wireless secured communication among devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459